Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Construction
	“Needless to say” would be apt for what follows in this paragraph, but to forestall any potential adventurism in creative claim-reading, it follows nonetheless.  The preamble to claim 1 states that the “concentrated liquid formulation” prepared by the claimed process is “from a liquid biomolecule formulation.”  That is, the process first provides “a liquid biomolecule formulation”, processes that starting material according to the positively recited steps of the process, and by doing so, effects the preparation of the “concentrated liquid formulation.”  In short, the claimed method concentrates in a particular way a “liquid biomolecule formulation” to prepare a “concentrated liquid formulation.”  So far so good.  Claim 4 recites “wherein the liquid biomolecule formulation obtained in step (c) and (d).”  This phrase does not mean that the starting material, i.e., the “liquid biomolecule formulation” recited in the preamble, is obtained in step (c) and (d) because claim 4 does not recite “is obtained.”  Rather, one must take stock of the entirety of the phrase, “the liquid biomolecule formulation obtained in step (c) and (d)” for it refers not to the starting material but rather to the processed material resulting from the (c) and (d).
Claim 1 requires that the “the excipient(s) to be removed by the process comprise negatively charged excipient(s).”  Claim 1 does not require that the excipient(s) are negatively charged, merely that they comprise negatively charged 1  The excipient(s) of claim 5, dependent on claim 1 through claim 4, are necessarily charged,2 but not necessarily negatively charged because, as noted above, the excipients of claims 1 and 4 are open to uncharged, positively charged, and negatively charged excipient(s).  This observation is corroborated by the claim 5-recitation, “the excipients being selected from [inter alia] … unwanted substances or ions” wherein “or” differentiates “substances” from “ions.”  Inferentially, the “substances” are uncharged.  Applicant’s deletion from the text of claim 6 references to uncharged, nonionic, or positively charged species does not disturb the foregoing remarks regarding the scope of “excipients” because failure to recite a species, e.g., “positively charged [additives]”, in a subservient claim, e.g., claim 6, does not limit the scope of a generic term, e.g., “excipient(s)”, recited in a dominant claim, e.g., claim 1, 4, or 5.
In Claim 16, without question, i.e., without raising any §112(b) issues, the phrase, “the liquid medium C consists or consists essentially of water” has the same scope as “the liquid medium C consists of water or the liquid medium C consists essentially of water” which has the same scope as “the liquid medium C 
Claim 19 complies with §112(d) only3 because the positively charged biomolecules of claim 1 needn’t comprise a protein whereas in claim 19 they must comprise a protein.

Rejections Not Based on Prior Art
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
By extension of the doctrine of claim differentiation to a doctrine of claim-recited terminology differentiation, it is unclear what scope of excipient(s) is covered by the claim 1-recited term, “negatively charged excipient(s)” that does not also comprise an “anion,” as required by claim 19.  Is it Applicant’s contention that a “negatively charged excipient(s)” covers zwitterions4 by virtue of a portion of the zwitterionic molecule 

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what an “alkali salts alkaline earth salts” is.5

Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for the reasons set forth previously (Office action, 8/5/21, at page 2) regarding “highly concentrated,” and such reasoning is incorporated herein by reference.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject 
Applicant’s responsive arguments based on alleged amendments to claim 7 (Response, 12/1/21, at page 11) are unpersuasive because no amendments6 were made to claim 7 since the §112(d) rejection was made in last Office action.

Rejected Subject Matter Not Rejected over Prior Art 
None of claims 28, 19, 8, or 7 is rejected over prior art.

Objection to Specification - Title
	Objection is made to the title portion of the specification for failing to correspond to the claimed invention.  Deletion of “Highly” from the title is a suggested cure.

Action is FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Incidentally, Applicant broadened the scope of claim 1 with the filing of the 12/1/2021 amendment.  Previously, the excipient(s) were necessarily negatively charged species, but not so limited now, i.e., “the excipient(s) to be removed by the process is(are) [sic] negatively charged excipient(s)” (emphasis added) now reads “the … excipient(s) to be removed by the process comprise negatively charged excipient(s)” (emphasis added).
        2 Claim 5 excerpt:
        
    PNG
    media_image1.png
    78
    473
    media_image1.png
    Greyscale

        3 No known “negatively charged” compound does not also comprise an anion.
        4 See, for example:
        
    PNG
    media_image2.png
    168
    432
    media_image2.png
    Greyscale

        5 Claim 8 pending:
        
    PNG
    media_image3.png
    198
    804
    media_image3.png
    Greyscale

        6 Claim 7 presented 12/1/21:
        
    PNG
    media_image4.png
    117
    608
    media_image4.png
    Greyscale

        Claim 7 as of 7/12/21:
        
    PNG
    media_image5.png
    137
    607
    media_image5.png
    Greyscale